Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance is that the claims recite “wherein the groove is located at a position of the base substrate that does not overlap with the bridge in a direction perpendicular to the first surface” which, in combination with the other recited features, is not taught and/or suggested either singularly or in combination within the prior art. 
The closest prior art (Kang (US 2015/0062467); Sonoda et al. (US 2019/0013493); CAI et al. (US 2017/0115818); Jeong et al. (US 2017/0308196); Li et al. (US 2017/0031486)) discloses touch electrode patterns and a bridge disposed on a first surface of a flexible base substrate and a groove disposed on a second surface opposite the first surface of the flexible base substrate, however, fail to teach of the specifically claimed features as highlighted above.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG ZHOU whose telephone number is (571)270-5372. The examiner can normally be reached 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG ZHOU/Primary Examiner, Art Unit 2623